 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS ANDERSON,                                    Case No. 1:16-cv-00352-DAD-SAB (PC)
12                        Plaintiff,                      ORDER DIRECTING PLAINTIFF TO FILE
                                                          AN AMENDED PRETRIAL STATEMENT
13            v.
                                                          (ECF No. 67)
14    UNITED STATES OF AMERICA,
                                                          ORDER DIRECTING CLERK’S OFFICE TO
15                        Defendant.                      SEND LOCAL RULE 281 TO PLAINTIFF
16

17           Plaintiff Curtis Anderson is a federal prisoner proceeding pro se and in forma pauperis in

18   this civil action pursuant to the Federal Tort Claims Act.

19           On March 12, 2019, the Court issued the Second Scheduling Order, which, among other

20   things, ordered Plaintiff to file a pretrial statement containing all of the information required by

21   Local Rule 281 on or before June 6, 2019. (ECF No. 64.) The Second Scheduling Order also

22   directed the Clerk’s Office to send Plaintiff a copy of Local Rule 281 to Plaintiff. (Id.)

23           On April 29, 2019, Plaintiff filed a pretrial statement. (ECF No. 67.) In his pretrial

24   statement, Plaintiff stated that, while the Court directed the Clerk’s office to send him a copy of

25   Local Rule 281, he had not received a copy of the local rule, but that he wanted to submit a pretrial

26   statement in order to comply with the Court’s Second Scheduling Order. (Id.)

27           Plaintiff’s pretrial statement is approximately two pages long and mostly consists of a single

28   paragraph that asserts what Plaintiff purports to establish at trial. (Id.) However, Plaintiff’s pretrial
                                                         1
 1   statement does not comply with Local Rule 281(b) in numerous critical respects including, but not

 2   limited to: (1) did not state what facts in the case that Plaintiff states are undisputed; (2) did not

 3   state what facts in the case that Plaintiff claims, or concedes, are disputed; (3) did not list the names

 4   and addresses of all of Plaintiff’s prospective witnesses, designating those who are expert

 5   witnesses; (4) did not state if Plaintiff will seek an impartial expert witness or witnesses; (5) did

 6   not list the documents, depositions, discovery responses, or other exhibits that Plaintiff expects to

 7   offer at trial; (6) did not state whether Plaintiff reasonably anticipates any disputes about the

 8   admissibility of evidence at trial; and (7) did not disclose Plaintiff’s position on any stipulations,

 9   any further discovery or motions, or any anticipated settlement negotiations or need for a settlement

10   conference. The Court determines that the incompleteness of Plaintiff’s pretrial statement prevents

11   Defendant the United States of America and the Court from adequately preparing for trial in this

12   matter. Therefore, Plaintiff is directed to file an amended pretrial statement that sufficiently

13   complies with Local Rule 281 so that all parties can adequately prepare for the upcoming bench

14   trial in this case.

15            Accordingly, the Court HEREBY ORDERS that:

16            1.      Plaintiff shall file and serve an amended pretrial statement that adequately complies

17                    with Local Rule 281 on or before June 6, 2019;

18            2.      The Clerk of the Court is directed to send Plaintiff a copy of Local Rule 281; and

19            3.      Plaintiff is warned that his failure to comply with this order may result in a

20                    recommendation to the District Judge that this action be dismissed for failure to
21                    comply with a court order.

22
     IT IS SO ORDERED.
23

24   Dated:        May 14, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
